            Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 ENDURANCE AMERICAN                             §
 SPECIALTY INSURANCE                            §
 COMPANY,                                       §
      Plaintiff,                                §       Civil Action No. 5:21-cv-45
                                                §
 v.                                             §
                                                §
 SHELTER CORPORATION, ANAIS                     §
 ROSA-CRUZ, and JOSE GRANADOS-
 ROSA,
       Defendants.
______________________________________________________________________________

                                  PLAINTIFF
        ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY’S
           ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT
______________________________________________________________________________

       Plaintiff Endurance American Specialty Insurance Company (“Endurance”) seeks

declaratory and other relief against Shelter Corporation (“Shelter”), Anais Rosa-Cruz and Jose

Granados-Rosa (Ms. Rosa-Cruz and Mr. Granados-Rosa are collectively referenced as

“Claimants”) as follows:

                                             PARTIES

       1.      Endurance is a Delaware corporation with a principal place of business in New York,

New York.

       2.      Shelter is a Minnesota corporation with a principal place of business located at 1600

Hopkins Crossroad, Minnetonka, Minnesota 55305. Shelter may be served with a summons and

complaint through its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201.




                                                 1
             Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 2 of 13




       3.       Anais Rosa-Cruz is an individual who lives in San Antonio, Texas. She may be

served with a summons and this Complaint at 8840 Timber Path, Apt. #107, San Antonio, Texas

78250, or at 2140 E. Southlake Blvd., Southlake, Texas 76092, or wherever else she may be found.

       4.      Jose Granados-Rosa is an individual who lives in San Antonio, Texas. He may be

served with a summons and this Complaint at 8840 Timber Path, Apt. #107, San Antonio, Texas

78250, or wherever else he may be found.

                                           JURISDICTION

       5.      This Complaint is premised upon the Court’s diversity of citizenship jurisdiction

under 28 U.S.C. §1332(a) because: (a) this insurance coverage dispute arises between citizens of

different states, (b) Endurance is completely diverse from all Defendants, and (c) the amount in

controversy is alleged to exceed $75,000, exclusive of interest and costs. Specifically, Endurance

is a citizen of the states of Delaware and New York for diversity purposes, while the Defendants

collectively are citizens of Minnesota and Texas. This liability insurance coverage suit arises out

of an Underlying Lawsuit in which the damages sought are alleged to greatly exceed $75,000,

exclusive of interest and costs. This Court’s exercise of jurisdiction based upon diversity of

citizenship is appropriate.

                                              VENUE

       6.      Venue for this suit is proper in this Court under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to this Complaint occurred in this district.

Specifically, the Underlying Lawsuit (described more fully below) out of which this insurance

coverage action arises is pending in state district court in San Antonio, Bexar County, Texas, and

the Incident (described below) out of which this insurance coverage action arises took place at an

apartment complex location in San Antonio, Bexar County, Texas.


                                                 2
             Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 3 of 13




       7.      Alternatively, venue is proper in this Court under 28 U.S.C. §1391(b)(3) because

one or more of the Defendants is subject to personal jurisdiction within this district and division.

Specifically, Shelter is the property manager for the San Antonio, Texas apartment complex where

the Incident that is the subject of the Underlying Lawsuit took place. Shelter has been sued, and

has appeared and answered in the Bexar County, Texas Underlying Lawsuit out of which this

coverage action arises. In addition, both Claimants are residents of San Antonio, Texas, and they

have sued Shelter and others in state court within this district for alleged torts committed in Bexar

County, Texas in the Underlying Lawsuit at an apartment complex located in Bexar County, Texas.

                                               FACTS

       The Underlying Lawsuit

       8.      In this insurance coverage suit, Endurance seeks a determination from this Court that

it has no duty to defend or indemnify Shelter, or to pay any settlement or judgment against Shelter,

with respect to a pending personal injury suit filed as Cause No. 2019-CI-20293, styled Anais Rosa-

Cruz and Jose Granados-Rosa v. TPI Construction & Painting, Inc. d/b/a TPI Painting, Inc., Anthony

Garcia Estrada d/b/a American Legends Roofing & More, and Shelter Corporation, pending in the

407th Judicial District Court of Bexar County, Texas (the “Underlying Lawsuit”).

       9.      The Underlying Lawsuit arises out of a September 16, 2019 incident that took place

at the Doral Club Apartments, located at 7750 Culebra Road in San Antonio, Bexar County, Texas

(the “Project”). At approximately 11:30 a.m. on that date, Claimant Anais Rosa-Cruz was walking

her dog through the parking lot of the Project when a loaded forklift ran into her (the “Incident”).

Claimant Rosa-Cruz was injured, and both Claimants subsequently initiated the Underlying Lawsuit

against Shelter and others, seeking damages related to this Incident.




                                                  3
             Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 4 of 13




       10.     Shelter was the property manager for the apartment Project at the time of this Incident,

and at that time, the Project was undergoing extensive construction and renovations that included

Project-wide roof replacements on 13 buildings within the Project. Specifically, on March 25, 2019,

prior to the Incident, TPI Construction & Painting (“TPI”) submitted a $338,000.00 construction bid

proposal to Shelter for a work scope described as “Roof replacement at Buildings 1-11, Office &

Laundry” at the Project. Shelter signed and accepted this bid proposal on July 18, 2019 (the “TPI

Contract”), and the construction work commenced. A true copy of the TPI Contract is attached to

this Complaint as Exhibit A. On September 16, 2019, the Incident date, a TPI employee was operating

the forklift, in furtherance of the Project-wide construction and renovation activities described in the

TPI Contract, when the forklift struck Ms. Rosa-Cruz.

       11.     On September 25, 2019, Claimants, as plaintiffs, filed the Underlying Lawsuit against

TPI and others. The Second Amended Original Petition, filed in the Underlying Lawsuit on

December 13, 2019, was the first pleading that named Shelter as a defendant. A true copy of

Plaintiffs’ Second Amended Original Petition (the “2nd Petition”) is attached to this Complaint as

Exhibit B. Upon receiving notice of the 2nd Petition, Endurance provided Shelter a defense to the

Underlying Lawsuit under the Policy, and Endurance continues to provide Shelter a defense, subject

to a complete reservation of rights. On November 11, 2020, the Claimants filed a Third Amended

Original Petition (the “3rd Petition”), a copy of which is attached to this Complaint as Exhibit C.

Claimants amended their pleadings again on January 8, 2021 to file their Fourth Amended Original

Petition (the “4th Petition”) in the Underlying Lawsuit. A true copy of the 4th Petition is attached to

this Complaint as Exhibit D. As of the date of filing this Complaint, the 4th Petition is the live

pleading in the Underlying Lawsuit. Endurance reserves the right to amend this Complaint should

additional pleadings be filed in the Underlying Lawsuit.


                                                   4
                Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 5 of 13




         12.       TPI is a full-service construction firm that specializes in painting, roofing and

renovation services for multi-family residential projects.        Shelter hired TPI for the “roofing

renovation work” at the Project. 1 Claimants allege that, “[w]hile performing work on the [Project],

the forklift operator, Richard Fonseca, suddenly and without notice or warning, while operating the

forklift in a dangerous manner, negligently struck and ran over Anais Rosa-Cruz’ person as she was

walking her dog”. 2 The 4th Petition alleges that “TPI rented a forklift so that the roofing debris could

be relocated to a site which, in coordination with Shelter, was selected for debris dumping”.3 The 4th

Petition states that damages “in excess of $50,000,000” are sought against Shelter, TPI, and the other

named parties to the Underlying Lawsuit.4 Claimants also seek punitive and exemplary damages

against Shelter.5

         The Endurance Policy

         13.       Endurance issued a Commercial General Liability Policy number PGL

10009257303 for a policy period of June 1, 2019 to June 1, 2010 (the “Endurance Policy” or the

“Policy”). A true copy of the Endurance Policy is attached to this Complaint as Exhibit E and is

incorporated by reference in its entirety.

         14.       Shelter is a named insured under the Policy.

         15.       The Project location, 7750 Culebra Road, San Antonio, Texas 78251, is a scheduled

“Premises” and an “Owned Location” within the Policy’s “Limitation of Coverage to Designated

Premises or Project” endorsement (CG 21 44 07 98) (the “Designated Premises Endorsement”).

The Designated Premises Endorsement further provides:



1
  Ex. D, 4th Petition at ¶14.
2
  Ex. D, 4th Petition at ¶14.
3
  Ex. D, 4th Petition at ¶14.
4
  Ex. D, 4th Petition at ¶27.
5
  Ex. D, 4th Petition at ¶21.
                                                    5
             Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 6 of 13



       This insurance applies only to “bodily injury”, “property damage”, “personal and advertising injury” and
       medical expenses arising out of:

       1.     The ownership, maintenance or use of the premises shown in the Schedule and operations
       necessary or incidental to those premises; or

       2.      The project shown in the Schedule.
       ***

       16.     The Policy includes a “Section I – Coverages, Coverage A - Bodily Injury and

Property Damage Liability Insuring Agreement” (CG 00 01 04 13) (the “Insuring Agreement”),

providing that Endurance “will pay those sums that the insured becomes legally obligated to pay

as damages because of ‘bodily injury’ … to which this insurance applies…,” provided that the

“‘bodily injury’ is caused by an ‘occurrence’....” The Policy’s Insuring Agreement includes “the

right and duty to defend the insured against any ‘suit’…” seeking covered damages, subject to the

entirety of the Policy’s terms, provisions, definitions, conditions, and exclusions. The Policy’s

Insuring Agreement also states that, “Damages because of ‘bodily injury’ include damages claimed

by any person … for care, loss of services or death resulting at any time from the ‘bodily injury’”.

       17.     The Policy is subject to a $1,000,000 each occurrence limit, a $2,000,000 general

aggregate limit, and a $2,000,000 products/completed operations aggregate limit. A $10,000

deductible per occurrence applies to the Incident. Potential coverage to Shelter for its ultimate

liability, if any, to the Claimants relative to the Incident is limited to $1,000,000, subject to

satisfaction of the Policy’s deductible obligation and applicable Policy aggregate limitations.

       18.     The Policy incorporates a “Designated Work/Designated Ongoing Operations

Exclusion Endorsement” (EGL 0561 0214) (the “Designated Work Exclusion”) that provides:

    DESIGNATED WORK/DESIGNATED ONGOING OPERATIONS EXCLUSION ENDORSEMENT

                   This endorsement changes the policy, please read it carefully.

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                     6
              Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 7 of 13



                                               SCHEDULE

 Description of Designated Ongoing Operation(s) and/or Your Work

 Any construction or renovation related activity except for janitorial or maintenance type work.


The following exclusion is added to paragraph 2., Exclusions of COVERAGE A – BODILY INJURY AND
PROPERTY DAMAGE LIABILITY (Section I – Coverages):

This insurance does not apply to “bodily injury” or “property damage”:

        1.      arising out of the ongoing operations described in the schedule of this endorsement; or
        2.      included in the “products-completed operations hazard” and arising out of “your work”
        described in the schedule of this endorsement.

This exclusion applies regardless of whether the operations are conducted by you or on your behalf or
whether the operations are conducted for yourself or others.

This endorsement does not change any other provision of this policy.
***

        19.     The Incident described in the Underlying Lawsuit clearly arises out of the ongoing,

Project-wide construction and renovation work at the Project that TPI was doing under the TPI

Contract. The Designated Work Exclusion defeats coverage to Shelter with respect to the Incident

and the Underlying Lawsuit, and Endurance seeks an appropriate declaration based upon the

Designated Work Exclusion.


        20.     The Policy incorporates an “Exclusion – Designated Professional Services”

endorsement (CG 21 16 04 13) (the “Professional Services Exclusion”) that limits potential

coverage as follows:


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EXCLUSION – DESIGNATED PROFESSIONAL SERVICES
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                               SCHEDULE

                                 Description Of Professional Services
 1. Any and all professional services provided by or on behalf of the insured
                                                     7
              Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 8 of 13



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

With respect to any professional services shown in the Schedule, the following exclusion is added to
Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And Property Damage Liability
and Paragraph 2. Exclusions of Section I – Coverage B – Personal And Advertising Injury Liability:

This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” due
to the rendering of or failure to render any professional services.

This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the
supervision, hiring, employment, training or monitoring of others by that insured, if the “occurrence” which
caused the “bodily injury” or “property damage”, or the offense which caused the “personal and advertising
injury”, involved the rendering of or failure to render any professional service.
***

        21.     As alleged in the Underlying Lawsuit and as the evidence supports, this Incident

arises out of the operation of a commercial forklift during Project-wide construction and

renovation activities for which a professional construction contractor (TPI) was retained and as to

whose work Claimants contend that Shelter is liable. Shelter is the property manager at the Project

who retained TPI. The Professional Services Exclusion applies to the Incident and the Underlying

Lawsuit allegations, and Endurance seeks an appropriate declaration as to the Professional

Services Exclusion.

        22.     The Policy also includes an “Exclusion - Punitive And/Or Exemplary Damage”

endorsement (EGL 0528 0811) (the “Punitive Damages Exclusion”) that provides:

                      EXCLUSION – PUNITIVE AND/OR EXEMPLARY DAMAGE

                   This endorsement changes the policy, please read it carefully.

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM
PRODUCTS/COMPLETED OPERATIONS COVERAGE FORM
LIQUOR LIABILITY COVERAGE FORM

This insurance does not apply to damages assessed for Punitive and/or Exemplary Damages. If a “suit”
shall have been brought against you for a claim falling within the coverage provided by this policy, seeking
both compensatory and punitive or exemplary damages, we will afford a defense to such action, but we
shall not have an obligation to pay any cost, interest or damages attributed to punitive or exemplary
damages.

This endorsement does not change any other provision of the policy.
***

                                                     8
              Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 9 of 13




       23.       Claimants seek exemplary damages against Shelter in the Underlying Lawsuit, but

the Policy’s Punitive Damages Exclusion defeats any coverage for any such damages. Endurance

seeks an appropriate declaration of non-coverage based upon the Punitive Damages Exclusion.

       24.       The Endurance Policy incorporates certain “Other Insurance” conditions affecting

coverage, including the following:

       SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS
       …
       4. Other Insurance
             If other valid and collectible insurance is available to the insured for a loss we cover
             under Coverages A or B of this Coverage Part, our obligations are limited as follows:
                 a. Primary Insurance
                     This insurance is primary except when Paragraph b. below applies. …
                 b. Excess Insurance
                     (1) This insurance is excess over:
                         (a) Any of the other insurance, whether primary, excess, contingent or on
                             any other basis:
                             (i) That is Fire, Extended Coverage, Builder’s Risk, Installation Risk
                                 or similar coverage for “your work”;
                             …
                         (b) Any other primary insurance available to you covering liability for
                             damages arising out of the premises or operations, or the products
                             and completed operations, for which you have been added as an
                             additional insured.
                     (2) When this insurance is excess, we will have no duty under Coverages A
                         or B to defend the insured against any “suit” if any other insurer has a duty
                         to defend the insured against that “suit”. If no other insurer defends, we
                         will undertake to do so, but we will be entitled to the insured’s rights against
                         all those other insurers.
                     ***



       25.       In the event that Shelter is entitled to recognition as an additional insured

under any other primary insurance policy relative to the Lawsuit, the Endurance Policy is

excess to such other policy(ies). Endurance seeks an appropriate declaration from this

Court based upon the Policy’s “Other Insurance” conditions and applicable law, as the facts

may support it.

                                                       9
               Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 10 of 13




        26.      The Policy includes an “Exclusion – Designated Operations Covered By A

Consolidated (Wrap-Up) Insurance Program” endorsement (CG 21 54 01 96) (the “Wrap-

Up Exclusion”) that provides:

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  EXCLUSION – DESIGNATED OPERATIONS COVERED BY
                   A CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                          SCHEDULE

Description and Location of Operation(s):

All projects
…

The following exclusion is added to paragraph 2., Exclusions of COVERAGE A – BODILY INJURY
AND PROPERTY DAMAGE LIABILITY (Section I – Coverages):

This insurance does not apply to “bodily injury” or “property damage” arising out of either your
ongoing operations or operations included within the “products-completed operations hazard” at
the location described in the Schedule of this endorsement, as a consolidated (wrap-up) insurance
program has been provided by the primary contractor/project manager or owner of the construction
project in which you are involved.

This exclusion applies whether or not the consolidated (wrap-up) insurance program:

(1)     Provides coverage identical to that provided by this Coverage Part;
(2)     Has limits adequate to cover all claims; or
(3)     Remains in effect.
***

        27.      In the event that a “wrap-up” program was in place for the construction

work at the Project, the Endurance Policy would not provide coverage to Shelter for the

Underlying Lawsuit. Endurance seeks an appropriate declaration from the Court based

upon the Policy’s Wrap-Up Exclusion.

                       CAUSE OF ACTION: DECLARATORY JUDGMENT

        28.      Endurance reasserts and incorporates all allegations with paragraphs 1-27. All

conditions precedent to Endurance’s claims in this suit have occurred, have been met, or have been

                                                   10
              Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 11 of 13




excused. Endurance has complied with any and all conditions precedent required of it under the

Policy and applicable laws. FED. R. CIV. P. 9(c).


        29.     Endurance seeks a declaration under the federal Declaratory Judgment Act, 28

U.S.C. §§2201-2202, as to its rights and obligations under the Policy in the context of the

Underlying Lawsuit. A dispute has arisen as to whether coverage is afforded under the Policy for

the Underlying Lawsuit. Under the terms and conditions of the Policy, Endurance does not owe a

duty to defend or indemnify Shelter with respect to the Underlying Lawsuit. Endurance seeks

appropriate declarations that withdrawal from Shelter’s defense is appropriate under the Policy

and applicable law, that no ongoing obligation to defend Shelter in the Underlying Lawsuit exists

under the Policy and applicable law, and that no duty to indemnify Shelter exists with respect to

the Underlying Lawsuit.


        30.     Endurance seeks appropriate declarations and asks this Court to enter judgment

that:


        (a)     the Policy’s Designated Work Exclusion defeats coverage, in whole or in part,

relative to the Underlying Lawsuit;


        (b)     the Policy’s Professional Services Exclusion defeats coverage, in whole or in part,

relative to the Underlying Lawsuit;


        (c)     the Policy’s Punitive Damages Exclusion defeats coverage, in whole or in part, for

any punitive or exemplary damages in the Underlying Lawsuit;


        (d)     the Policy’s “Other Insurance” conditions make the Endurance Policy excess to any

other primary insurance policy in which Shelter is entitled to coverage as an additional insured;
                                                11
             Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 12 of 13




       (e)     the Policy’s Wrap-Up Exclusion defeats coverage to Shelter for the Underlying

Lawsuit claims;


       (f)     Endurance owes no duty to defend Shelter, and Endurance’s withdrawal from

Shelter’s defense to the Underlying Lawsuit is not a breach of the Policy or any other duty owed

under applicable law;


       (g)     Endurance is not obligated to pay or fund any such judgment, settlement, or final

resolution of the Underlying Lawsuit;


       (h)     Claimants have no rights or remedies against Endurance under the Policy as to any

judgment, settlement or other resolution of the Underlying Lawsuit, at any time; and,


       (i)     Endurance is entitled to all other legal and equitable relief consistent with these

declarations under applicable law.


                                             PRAYER


       WHEREFORE, PREMISES CONSIDERED, Endurance American Specialty Insurance

Company prays that:

       (a)     This Court grant Endurance all relief requested in this Complaint;

       (b)     All costs of suit be taxed against Defendants; and,

       (c)     Endurance be granted all other relief at law or in equity to which it may be entitled.




                                                12
Case 5:21-cv-00045 Document 1 Filed 01/19/21 Page 13 of 13




                          Respectfully submitted,

                          /s/ Jill A. Schaar
                          Jill A. Schaar
                          Texas Bar No. 17719870
                          jschaar@lockelord.com
                          Locke Lord LLP
                          600 Travis, Suite 2800
                          Houston, Texas 77002
                          (713) 226-1200 (Telephone)
                          (713) 223-3717 (Facsimile)

                          ATTORNEYS FOR PLAINTIFF
                          ENDURANCE AMERICAN SPECIALTY
                          INSURANCE COMPANY




                            13
